McDONALD, Presiding Judge.
This is an appeal from an order entered in a habeas corpus proceeding, remanding appellant to custody for extradition to the State of California to there stand trial for the offense of “omitting to provide for a minor child.”
The hearing was held before the Honorable William E. Ward, Judge of the 34th District Court of El Paso County, Texas. The introduction in evidence of the executive warrant, regular on its face, made out a prima facie case authorizing the remand of appellant to custody for extradition. Ex parte Mackerman, Tex.Cr.App., 376 S.W.2d 350; Ex parte Seffens, Tex.Cr.App., 376 S.W.2d 348; Ex parte Hoover, 164 Tex.Cr.R. 251, 298 S.W.2d 579.
Appellant attempted to submit himself to the jurisdiction of the El Paso District Court and to comply with any order of support entered by said Court in order to be relieved of extradition in the manner provided for in the Texas Uniform Reciprocal Enforcement of Support Act, Vernon’s Ann.Civ.St. Art. 2328b-2, Sec. 6. We agree with the action of the trial judge in holding that the Uniform Reciprocal Enforcement of Support Act of the State of California, West’s Ann.Code Civ.Proc. § 1650 et seq., which was introduced and was before the Court, has no provision for the appellant to submit to the jurisdiction of a Court in an asylum state as a bar to his extradition, as is provided for by the above Texas statute.
The evidence adduced at the hearing was either by stipulation or without objection.
The judgment remanding appellant to custody for extradition is affirmed.